Citation Nr: 1440750	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back orthopedic disability, status post spinal fusion L4-L5 with spondylolisthesis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986 with 19 years of additional service with the Army National Guard of Montana.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The May 2010 rating decision denied a rating in excess of 20 percent for the orthopedic component of the low back disability.  The Veteran filed a notice of disagreement in May 2010.  A statement of the case was issued in January 2011.  A substantive appeal was filed in February 2011.

The issue of entitlement to a TDIU due to the disability that is on appeal (the orthopedic component of the low back disability) was raised by the record as part and parcel of the Veteran's increased rating claim.  It was therefore not necessary for the Veteran to perfect a separate appeal on this issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

In September 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  As established at the hearing, this appeal only involves the orthopedic component of the Veteran's low back disability.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, from October 1, 2009, the functional impairment caused by the Veteran's service-connected status post spinal fusion L4-L5 with spondylolisthesis most closely approximates forward flexion limited to 30 degrees or less.

2.  Resolving reasonable doubt in favor of the Veteran, from October 1, 2009, the Veteran's service-connected status post spinal fusion L4-L5 with spondylolisthesis, has been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From October 1, 2009, the criteria for an evaluation of 40 percent, but no higher, for status post spinal fusion L4-L5 with spondylolisthesis, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  From October 1, 2009, the criteria for entitlement to a total disability rating based on unemployability due to service-connected status post spinal fusion L4-L5 with spondylolisthesis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the fully favorable decision with respect to the TDIU claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the increased rating claim, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2010 advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained VA and private medical records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his claim in March 2010, July 2010, December 2011, and June 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examination reports reflect interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

During the September 2012 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to this claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran has claimed entitlement to an increased rating for a low back orthopedic disability, status post spinal fusion L4-L5 with spondylolisthesis.  This disability is evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which assigns ratings based on either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

"Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)."  Id. at Note (5).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran underwent VA examinations in connection with this claim in March 2010, July 2010, December 2011, and June 2012.  Even though forward flexion in these examinations is limited to no less than 40 degrees, the Board finds that functional impairment leads to limitations that are more analogous to the 40 percent rating criteria of either forward flexion limited to 30 degrees or less.  The March 2010 report noted evidence of acute and chronic physical distress.  It noted that the Veteran had to sit in multiple different positions during interview and examination, including on the floor, on his knees, on one knee, and in a chair, and stood for only limited amounts of time.  The Veteran's movements were abnormal and guarded, and the Veteran was unable to stand up straight.  There was clinical evidence of muscle spasm, guarding, and rigidity, and the Veteran had visible back spasms.  Similar complaints and symptoms were noted in the July 2010 VA examination report.  

The December 2011 VA examination report notes that the Veteran reported frequent spasms during the examination.  He jumped and groaned throughout examination and at one point indicated he could not stand and dropped slowly to his knees.  He could stand again without assistance.  He jumped up and down from the chair during the history portion of the examination and frequently sat on his knees.  He was able to pull himself out of the chair for examination but required assistance getting out of the chair at the end of the examination.  He walked with his upper back hunched over and his gait was slow and tentative.  

The June 2012 VA examination report notes the Veteran walked slowly in a slightly bent over position in an attempt to prevent flare-ups due to pain and muscle spasm.  He reported he was experiencing muscle spasm in his left upper scapula, which the examiner observed as a tight ball-like region of palpable fine muscle spasm noted on the trapezius muscle overlying the medial border of the left scapula.  The examiner noted that this was somewhat relieved/reduced with application of direct pressure but was triggered again by torso movement.  The Veteran reported he will take his prescription when he gets home because it will put him to sleep.  He also reported that his wife drove him to the examination because his muscle pain and spasms prevented him from driving.  He was able to sit in the examiner's chair with an upright posture for approximately 20 minutes before reporting an onset of back discomfort and muscle spasm, which he relieved by standing up, squatting to the floor, and eventually sitting on the floor.  

The record also contains statements dated in March 2010 and June 2010 from the Veteran's father, who had employed him at the family's cattle ranch, documenting the days the Veteran had missed from work since October 2009 and noting that the Veteran had been terminated effective June 1, 2010, because his back problems had caused him to miss many days of work.  

At his September 2012 Board hearing, the Veteran was observed repeatedly altering his position, standing, sitting, and kneeling trying to relieve or manage his pain.  He described the functional limitations that are caused by his back.  He testified that prolonged sitting, such as in a car, is the biggest cause of his muscle spasms.  He reported that his muscle relaxers alleviate the pain but leave him unable to do anything.  He also testified that his income had dropped to approximately $700 per month but that he used to yield a yearly income of $32,000.  He reported that he has lost money from wages and from the fact that his employer was no longer paying for fuel for his and his wife's cars and for propane to warm their home.  

Based on the above, the Board finds that, resolving any reasonable doubt in favor of the Veteran, the Veteran's functional impairment results in a disability level that is most closely analogous to the 40 percent disability rating, which requires limitation of flexion to 30 degrees or less.  While the Veteran's examination results do not strictly satisfy this requirement, the Board finds that the record demonstrates functional limitations due to factors such as muscle spasms and resulting in an inability to maintain one position for even relatively short lengths of time that justify the assignment of the 40 percent rating.  In the absence of evidence of unfavorable ankylosis of the entire thoracolumbar spine, or of functional impairment approximating unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that a 50 percent rating is not warranted.

The Board further finds that the effective date for this rating should be October 1, 2009, as that is the earliest date on which it is factually ascertainable that the Veteran's back disability had increased in severity.  Specifically, evidence of this increase appears in the June 2010 letter from the Veteran's employer noting that the Veteran has missed significant time from work due to his back disability since October 2009.  Therefore, the Board finds that an October 1, 2009, effective date for the grant of the 40 percent rating for the Veteran's service-connected low back disability is warranted.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The issue in the case at hand involves entitlement to a TDIU based on the orthopedic aspect of the Veteran's service-connected low back disability.  This disability has been increased to 40 percent, effective October 1, 2009.  When combining all of the Veteran's service-connected disabilities pursuant to 38 C.F.R. § 4.25, the Veteran's disability rating totals 60 percent prior to July 28, 2010, and 70 percent on and after that date.  Because these disabilities all arise from a single etiology, they are considered to be a single disability and thus satisfy the schedular criteria of 38 C.F.R. § 4.16(a).  

The Board must now determine whether the Veteran is actually unemployable due to his service-connected status post spinal fusion L4-L5 with spondylolisthesis.  Based on the evidence of record, the Board finds that a grant of TDIU is warranted.  This grant is based on the Veteran's highly credible hearing testimony, in which he described the job opportunities that are available to an individual living in rural Montana, and the reasons why his orthopedic low back disability prevents him from engaging in any of them.  Multiple letters from his father, who was also the Veteran's employer, corroborate the Veteran's testimony that he was unable to retain employment at his family's ranch, which is essentially a protected environment for the Veteran, because of his back disability.  He has described the physical demands of the ranch job, including handling the cattle and maintaining the ranch, and has described how his low back disability interferes with these work responsibilities.  

With respect to finding another occupation, the Veteran has described how he was unable to retain a job as a teacher because he was unable to interact with his students without his back seizing up on him.  He has described that he attempted to become a bartender but was unable to do so because he would have to be on his feet all day.  He has also credibly explained how his inability to sit in a car for a long period of time would preclude him from getting a job in any of the larger cities that are relatively close to his home.  

Based on the above, the Board finds that entitlement to a TDIU is warranted effective October 1, 2009, as this is the earliest date on which the evidence demonstrates that the Veteran was unable to secure or maintain substantially gainful employment.  The Board finds that the October 1, 2009, effective date is appropriate because, while the Veteran was not fired from his job until June 1, 2010, the fact that he was only making approximately $8,400 per year in a protected environment renders his employment marginal since October 1, 2009.    

In short, the Board has resolved reasonable doubt in the Veteran's favor and finds that entitlement to a TDIU is granted from October 1, 2009.


ORDER

Effective October 1, 2009, entitlement to a rating of 40 percent, but no higher, for  status post spinal fusion L4-L5 with spondylolisthesis, is granted, subject the laws and regulations governing the award of monetary benefits.

Effective October 1, 2009, entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


